Citation Nr: 0638025	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1968 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri, which, in pertinent part, 
granted service connection for PTSD with a disability rating 
of 50 percent effective June 9, 2002.   


FINDING OF FACT

Since the date of the grant of service connection, the 
veteran's PTSD primarily results in suicidal ideations, 
depression, increased inability to function independently and 
to concentrate, occasional olfactory and visual 
hallucinations, nightmares, flashbacks, extreme difficulties 
sleeping, feelings of anger and rage, anxiety, poor 
relationships with others, and social isolation with a strong 
preference to be alone, all resulting in moderate to severe, 
but less than total, social and occupational impairment.
 

CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no 
higher, for post-traumatic stress disorder (PTSD) have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In March 2003, the RO granted service connection for PTSD and 
rated the disability at 50 percent.  On appeal, the veteran 
asserts that he is entitled to a higher rating because he was 
been totally and permanently unemployable since July 2002.  
The veteran's VA Form 9 dated April 2004 indicated that he 
had commission only jobs in the mortgage business since July 
2002 but could not perform his assignments.    

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

This appeal is from the initial rating assigned to the 
veteran's disability upon awarding service connection.  
Accordingly, the entire body of evidence is for 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The General Rating Formula for Mental Disorders provides that 
a 50 percent disability rating requires: 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect;  
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands;  
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411. 



And, the criteria for a 70 percent rating require:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet.  App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id. 



Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The VA psychiatric examination in October 2005 indicated that 
the veteran's GAF score was between 40 and 42.  DSM-IV 
provides for a GAF of 31-40 for: Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  

In August 2002, the veteran underwent a psychiatric 
assessment to determine the extent of his PTSD disability.  
The veteran's GAF score was found to be 45.  Similarly, the 
February 2003 psychiatric examination indicated a GAF score 
of 44.  The DSM-IV provides for a GAF of 41-50 for: "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  

VA outpatient treatment notes from April 2003 to January 2004 
and some treatment notes from August 2004 to April 2005 
indicated that the veteran had GAF scores of 50 to 55.  The 
DSM-IV provides for a GAF of 51-60 for: "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."     



While the veteran's GAF scores have ranged from 40 to 55 from 
August 2002 to October 2005, the GAF scores have frequently 
evidenced serious impairment of social and occupational 
functioning, (a GAF of 41-50), which is consistent with the 
psychiatric symptoms the veteran has experienced over this 
time period (see the analysis below).    

After a careful review of the record and for the reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated psychiatric  symptomatology are severe 
enough to warrant a 70 percent disability rating since the 
date of the veteran's claim for service connection.

VA treatment records, psychiatric examination reports, and 
records reflect, collectively, that the veteran's PTSD has 
been manifested, primarily, by suicidal thoughts (without 
plan), depressed mood, nightmares, social isolation, anger 
and irritability, increased startle response and hyper-
vigilance, intrusive thoughts and survivor guilt, occasional 
olfactory and visual hallucinations, and decreased energy, 
decreased libido, sleep disruption and an increased inability 
to act independently and to concentrate.  

The veteran underwent a VA psychiatric assessment in August 
2002.  The examiner noted that since the veteran returned 
from Vietnam that he has experienced chronic and severe 
problems in relationships and employment.  The examiner noted 
a particular concern with hallucinatory symptoms, both 
olfactory and visual, which indicate a severe level of 
stressors for him.  At the examination the veteran reported 
that within the past 6 months he has had a marked increase in 
olfactory hallucinations, which take the form of the smell of 
rotting flesh and death.  He also reported visual 
hallucinations of flashes out of the corner of his eyes.  The 
veteran was found to have a GAF score of 45.

The February 2003 VA psychiatric examination report also 
indicated serious impairment in social, occupational and 
interpersonal functioning.  The examiner noted serious 
symptoms of PTSD including flashback phenomenon, hyper-
vigilance, frequent nightmares, depression, social isolation, 
emotional withdrawal and irritability, and a short attention 
span.  The examiner noted suicidal ideation but no current 
suicidal intent.  A GAF score of 44 was assigned.

VA outpatient treatment records from August 2004 to April 
2005 indicate that the veteran was having suicidal thoughts 
almost everyday.  In addition, the treatment notes indicate 
that he was experiencing depression.  A VA outpatient 
treatment note dated September 2004 indicated that he was 
hospitalized for having suicidal thoughts.  The veteran spoke 
about being anxious about discharge.  The veteran reported 
that he was afraid that he would go to the woods to kill 
himself.          

A statement submitted by the veteran dated July 2004 
indicated that he had a minimal attention span and inability 
to focus on a given task for more than a few minutes.  The 
veteran stated: "I am frequently distracted by intrusive 
thoughts, paranoia, hallucinations, and anxiety/panic attacks 
which interfere with any sort of productive environment."  
The veteran's statement is persuasive in light of the 
objective medical evidence of record.  

While the record indicates that the veteran had worked part-
time as a loan officer during various periods from April 2001 
to January 2003 for different companies and had made some 
income during that period, it is unclear whether his 
earnings, which were purportedly based on commission, were 
due to the encouragement and assistance of his wife, who had 
worked in that field for years, or based on his own work.  
The record does reveal that the veteran was experiencing 
severe occupational problems.  In a May 2003 statement, the 
veteran's wife described working with the veteran.  "He has 
trouble focusing on tasks or on anything for more then a few 
minutes at a time, then stares off into nowhere.  This 
presented a problem in the office, making attention to detail 
of his work difficult.  Because his work was time sensitive 
this presented many problems until he just couldn't handle it 
any further.  He would just get extremely frustrated and 
irritable."    



The October 2005 VA psychiatric examination report adequately 
summarized the veteran's condition.  The examiner concluded:

Problems are occurring on a daily basis 
and seem to have increased in severity 
over the last five - seven years.  They 
are currently severely impairing his 
social relationships, occupational 
functioning, judgment, mood, thinking 
abilities, and range of activities.  He 
is currently unemployed and seems 
unemployable due to his social 
intolerance, anxiety, and concentration 
problems.  He is in need of continued 
treatment, but the likelihood of 
significant change is poor...  

The examiner at the October 2005 psychiatric examination 
indicated that the veteran had a GAF score of 40 to 42. 

The crucial inquiry, then, is whether the medical evidence 
reveals symptomatology that more nearly approximates the 
criteria for a rating in excess of 50 percent.  The Board 
finds that it does.

The Board finds the July 2004 letter from the veteran's wife 
in support of his claim as both credible and persuasive.  The 
veteran's wife expressed her belief that the veteran had 
trouble acting independently.  She reported that she had to 
remind him to bathe, shave, and to put on his clothes.  She 
explained that he believes that he might not live through the 
day so why should he care.  She also explained that she made 
him clean up before sending him to his psychiatric 
appointments.  The veteran's wife noted:

. . .The problem is that he has great 
difficulty functioning on a daily basis 
and sometimes hourly.  The medications he 
takes now are better for his sleeping and 
[he is not] going into rages.  But his 
focus and concentration are as bad if not 
worse.  It takes him hours to get himself 
going everyday after fitful-nights, and 
now he doesn't remember the dreams, 
screams, fire fights and battles it still 
keeps him very depressed... Focusing on 
completing some tasks is very difficult 
for him.  I have taken to making him 
lists just to get simple tasks complete 
such as a yard clean up or taking out the 
trash.

The statement indicates that the veteran is not only 
suffering from severe occupational and social impairment, but 
that he is also experiencing difficulty concentrating and 
functioning on a daily basis.

The veteran's symptoms of daily suicidal ideation, constant 
ongoing depression, concentration problems, increased 
inability to act independently, and GAF scores that fluctuate 
from the lower forties to lower fifties more nearly 
approximates a 70 percent rating from the date of service 
connection.  A 50 percent rating is assigned when a patient 
experiences reduced reliability and productivity in social 
and occupational functioning and difficulty in establishing 
and maintaining effective work and social relationships.  In 
this case, the veteran's suicidal ideation, depression, and 
increased inability to act independently, most certainly 
warrants a 70 percent disability rating.  The veteran's 
symptomatology cannot be characterized as merely reduced 
reliability and productivity.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  Even though he has not 
exhibited symptoms such as impaired speech or memory, the 
Board concludes that the objective medical evidence, the 
veteran's statements, and the veteran's wife's statements 
regarding his symptomatology shows disability that more 
nearly approximates that which warrants the assignment of a 
70 percent disability rating.  See 38 C.F.R. § 4.7.  
Therefore, the Board believes that a 70 percent disability is 
appropriate after consideration of all applicable evidence.



As explained in more detail above, the symptoms throughout 
the veteran's treatment from August 2002 to October 2005 are 
consistent with those shown in his most recent VA psychiatric 
examination in October 2005.  The October 2005 examination is 
also supported by the VA psychiatric assessment in August 
2002 and the VA psychiatric examination in February 2003.  
Consequently, staged ratings are not applicable.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   

The Board emphasizes that at no point since the effective 
date of the grant of service connection has there been any 
indication that the manifestations of the veteran's PTSD 
warranted the assignment of a 100 percent rating. 

The maximum rating of 100 percent requires total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The veteran has been found totally disabled by the Social 
Security Administration (SSA).  He argues this should result 
in total disability benefits from VA as well.  The Board 
disagrees for the following reasons.  Although VA is required 
to consider the SSA's findings, VA is not bound by their 
conclusions.  Adjudication of VA and Social Security claims 
is based on different laws and regulations.  The award of 
disability benefits was based not only on PTSD, but on 
nonservice-connected disorders as well.  In determining the 
proper disability rating for the veteran's service-connected 
PTSD, VA is only evaluating the severity of the psychiatric 
symptoms.  Moreover, it is clear from the SSA's decision that 
the veteran's PTSD alone was not significant enough to grant 
total disability.  He was found disabled primarily due to 
cardiomyopathies and secondarily due to psychoactive 
substance dependence disorder (alcohol).  In other words, 
although the psychiatric disorder affects his ability to be 
employed, as reflected by the 70 percent rating being 
assigned herein, it does not render him totally disabled, 
since he can continue to perform basic tasks.

Moreover, although the VA examiner in 2005 concluded that the 
veteran was "unemployed and seems unemployable" due to 
psychiatric symptoms, that opinion is simply not persuasive.  
The VA examiner did not have the claims file to review, and 
the veteran provided him an inaccurate work history.  The 
veteran stated that he had only had occasional odd jobs since 
2000.  The fact is that he did work in the mortgage business 
in 2002 and 2003, earning several thousand dollars.  

The overall record includes a reported worsening of symptoms 
over time.  However, even the most recent VA PTSD examination 
culminated in findings reflective of severe, but not total, 
occupational and social impairment.  The totality of the 
evidence, including reports of examination and VA outpatient 
treatment notes, does not reflect gross impairment in thought 
process, and shows little if any impairment in communication.  
As noted above, the veteran has had suicidal thoughts on a 
daily basis, but no suicidal ideation or plan.  He also has 
exhibited no apparent danger of hurting others.  There also 
is no indication that the veteran is unable to perform the 
activities of daily living.  In every examination, he was 
oriented to time and place.  The veteran has also not 
reported memory loss.  Therefore, a higher rating is not 
warranted.

Veterans Claims Assistance Act 

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

This appeal stems from the original grant of service 
connection in March 2003, and the November 2002 notification 
letter did not explicitly include any information pertaining 
to the evidence necessary to substantiate a claim for a 
higher rating.  However, once service connection is granted, 
the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied; no further notice is needed should the veteran 
appeal some aspect of the initial grant of service 
connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Cf. Sutton v. Nicholson, No. 01-1332 (U.S. Vet. App. 
September 20, 2006) (compliance with 38 U.S.C.A. § 5103(a) 
notice was not required in an appeal for an increased rating 
from a pre-VCAA grant of service connection); and VAOPGCPREC 
8-2003 (Notices of Disagreement do not constitute new claims 
requiring VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  

Even if notice requirements do apply in this case, the 
November 2002 letter provided the veteran with actual 
knowledge that evidence establishing the severity of his 
disability was required.  In addition to providing the 
general notice laid out in Pelegrini II, the letter told the 
veteran specifically to "send us any additional evidence 
showing past and current treatment . . . for post traumatic 
stress disorder."  He was also told that if he was receiving 
private treatment, he could complete a release authorizing VA 
to request those records.  Thus, he was aware of exactly what 
information and evidence was needed to show a higher rating 
was warranted.  Such notice is sufficient to satisfy the duty 
to notify in claims for increased ratings.  Cf. Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006) 
(where the notice of the need for evidence showing an 
increased disability without providing the applicable ratings 
provisions was sufficient for VCAA notice requirements).  

The November 2002 letter also delineated the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  The veteran is also represented by a 
veterans' service organization that assisted him in preparing 
his appeal.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Instead, he 
has identified and submitted additional evidence in support 
of his claim.  See notice of disagreement with attached 
statement from his spouse.  Further, although he has not 
explicitly been told to provide any relevant evidence in his 
possession, the information contained in the 2002 letter 
served to convey that information.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  



Also, since the Board has concluded that the 70 percent 
increased rating for PTSD should be applied from the initial 
date of service connection, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  
 
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical treatment records have been obtained, to the extent 
requested and available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Records were also obtained from SSA.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also accorded VA psychiatric examinations in 
February 2003 and October 2005.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  While the veteran claims that the RO improperly 
assigned a 50 percent disability rating for PTSD, the veteran 
has not alleged that his condition has worsened or increased 
in severity.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The February 2003 and October 2005 VA 
examinations were thorough, objective, and adequate upon 
which to base a decision and supported by VA outpatient 
records.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006). 


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating of 70 percent for post-
traumatic stress disorder (PTSD) is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


